Exhibit 10.1

AMENDMENT NO. 2 TO SELECTED DEALER AGREEMENT

This Amendment No. 2 to the Selected Dealer Agreement, dated as of the 28th day
of August, 2015 (this “Amendment”), is made by and among each of Industrial
Property Trust Inc., a Maryland corporation (the “Company”), Dividend Capital
Securities LLC, a Colorado limited liability company (the “Dealer Manager”),
Industrial Property Advisors LLC, a Delaware limited liability company (the
“Advisor”), Industrial Property Advisors Group LLC, a Delaware limited liability
company (the “Sponsor”), (collectively, the “Issuer Entities”) and Ameriprise
Financial Services, Inc. (“Ameriprise”).

WHEREAS, the Issuer Entities and Ameriprise have entered into a Selected Dealer
Agreement dated January 21, 2014, as amended by the Amendment to Selected Dealer
Agreement dated January 21, 2014, (the “Selected Dealer Agreement”) that sets
forth the understandings and agreements whereby Ameriprise will offer and sell
on a best efforts basis, for the account of the Company, Class A shares (“Class
A Shares”) of common stock (the “Common Stock”) of the Company registered
pursuant to the Registration Statement and Prospectus filed with the Securities
and Exchange Commission on Form S-11 (File No. 333-184126) under the Securities
Act of 1933, as amended and the regulations thereunder; and

WHEREAS, the Company has registered Class T shares (“Class T Shares”) of common
stock of the Company under the Registration Statement and Prospectus filed with
the Securities Exchange Commission; and

WHEREAS, the Issuer Entities and Ameriprise desire to modify the Selected Dealer
Agreement to allow Ameriprise to offer and sell on a best efforts basis, both
Class A and Class T Shares of common stock of the Company;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and Ameriprise agree as
follows:

1. Section 1 of the Selected Dealer Agreement shall be deleted in its entirety
and replaced with the following.

 

  1. Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth
the understandings and agreements whereby Ameriprise will offer and sell on a
best efforts basis for the account of the Company Class A shares (“Class A
Shares”) and Class T shares (“Class T Shares”) of common stock (the “Common
Stock”), par value $0.01 per share (Class A Shares and Class T Shares
collectively referred to herein as the “Shares”), of the Company registered
pursuant to the Registration Statement (as defined below) at the per share price
set forth in the Registration Statement from time to time (subject to certain
volume and other discounts described therein) (the “Offering”), pursuant to
which Shares are also being offered pursuant to the Company’s Distribution
Reinvestment Plan (the “DRIP”). The Shares are more fully described in the
Registration Statement defined below.

 

       Ameriprise is hereby invited to act as a selected dealer for the
Offering, subject to the terms and conditions set forth below.



--------------------------------------------------------------------------------

2. Section 2(p) of the Selected Dealer Agreement shall be deleted in its
entirety and replaced with the following.

 

  (p) Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986 as amended (the
“Code”) for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ending December 31, 2013, the
Company is organized and operates in conformity with the requirements for
qualification as a real estate investment trust under the Code and its actual
method of operation has enabled it and its proposed method of operation as
described in the Prospectus will enable it to meet the requirements for
qualification and taxation as a real estate investment trust under the Code.

 

       The Company’s issuance of Class A Shares and Class T Shares will not
cause dividends paid by the Company with respect to Class A Shares and Class T
Shares to be preferential dividends within the meaning of § 562(c) of the Code.
Furthermore, the Company’s issuance of Class A Shares and Class T Shares will
not cause the Company to fail to qualify as a REIT.

3. Sections 3(a) and 3(d) of the Selected Dealer Agreement shall be deleted in
their entirety and replaced with the following.

 

  3. Sale of Shares

 

  (a) Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRIP, each
in the manner described in the Registration Statement. Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the Effective Term, to offer
and sell such number of Shares as contemplated by this Agreement at the price
stated in the Prospectus, as the same may be adjusted from time to time.

The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”).

(i) Persons desiring to purchase Class A Shares are required to (i) deliver to
Ameriprise a check in the amount of $10.4407 per Class A Share purchased
(subject to certain volume discounts or other discounts as described in the
Prospectus, or such other per share price as may be applicable pursuant to the
DRIP, or such other per share price as is disclosed from time to time in the
Registration Statement or Prospectus) payable to Ameriprise, or (ii) authorize a
debit of such amount to the account such purchaser maintains with Ameriprise.

(ii) Persons desiring to purchase Class T Shares are required to (i) deliver to
Ameriprise a check in the amount of $9.8298 per Class T Share purchased (subject
to such other per share price as may be applicable pursuant to the DRIP, or such
other share price as disclosure from time to time in the Registration Statement
or Prospectus) payable to Ameriprise, or (ii) authorize a debit of such amount
to the account such purchaser maintains with Ameriprise.

(iii) An order form as mutually agreed upon by Ameriprise and the Company
substantially similar to the form of subscription agreement attached to the
Prospectus (each an “Order Form”) must be completed and submitted to the Company
for all investors.



--------------------------------------------------------------------------------

The Dealer Manager and American Enterprise Investment Services, Inc. (“AEIS”),
an affiliate of Ameriprise, are parties to that certain Alternative Investment
Product Networking Services Agreement, dated December 17, 2013, as amended (the
“AIP Networking Agreement”), pursuant to which the broker-controlled accounts of
Ameriprise’s customers that invest in the Company will be processed and
serviced. The parties acknowledge that any receipt by Ameriprise of payments for
subscriptions for Shares shall be effected solely as an administrative
convenience, and such receipt of payments shall not be deemed to constitute
acceptance of Orders to purchase Shares or sales of Shares by the Company.

All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. Within 30 days of receipt of an
Order, the Company must accept or reject such Order. If the Company elects to
reject such Order, within 10 business days after such rejection, it will notify
the purchaser and Ameriprise of such fact and cause the return of such
purchaser’s funds submitted with such application. If Ameriprise receives no
notice of rejection within the foregoing time limits, the Order shall be deemed
accepted. Ameriprise agrees to make commercially reasonable efforts to determine
that the purchase of Shares is a suitable and appropriate investment for each
potential purchaser of Shares based on information provided by such purchaser
regarding, among other things, such purchaser’s age, investment experience,
financial situation and investment objectives. Ameriprise agrees to maintain
copies of the Orders received from investors and of the other information
obtained from investors, including the Order Forms, for a minimum of 6 years
from the date of sale and will make such information available to the Company
upon request by the Company.

 

  (d) Compensation.

Class A Shares: In consideration for Ameriprise’s execution of this Agreement,
and for the performance of Ameriprise’s obligations hereunder, the Dealer
Manager agrees to pay or cause to be paid to Ameriprise a selling commission
(the “Selling Commission”) of seven percent ($0.7308 based on $10.4407 price per
share) of the price of each Class A Share (except for Class A Shares sold
pursuant to the DRIP) sold by Ameriprise; provided, however, that Ameriprise’s
Selling Commission shall be reduced with respect to volume sales of Class A
Shares to single purchasers (as defined in the Prospectus) and as otherwise set
forth in the “Plan of Distribution” section of the Prospectus. In the case of
such volume sales to single purchasers, on orders of $500,001 or more,
Ameriprise’s Selling Commission shall be reduced by the amount of the Class A
Share purchase price discount. In the case of such volume sales to single
purchasers, Ameriprise’s Selling Commission and the investor’s purchase price
will be reduced in the total volume ranges set forth in the table below. Such
reduced share price will not affect the amount received by the Company for
investment. The following table sets forth the reduced Class A Share purchase
price and Selling Commission payable to Ameriprise:

 

Dollar Volume of A Shares
Purchased For
Qualifying Purchaser

     

Sales Commission Per Class A Share In
Volume Discount Range

 

Purchase Price
Per Class A Share in Volume

Discount Range

 

Percentage

(based on $10.00

per Class A Share)

 

Amount

Up to $500,000

  $10.44   7.0%   $0.73

$500,001 – $1,000,000

  $10.33   6.0%   $0.62

$1,000,001 – $1,500,000

  $10.22   5.0%   $0.51

Over $1,500,001

  $10.11   4.0%   $0.40



--------------------------------------------------------------------------------

For example, an investor who invests $600,000 in Class A Shares will be entitled
to a discounted sales commission of 6.0% on the Class A Shares purchased in
excess of $500,000, reducing the effective purchase price per Class A Share
purchased in excess of $500,000 from $10.44 per share to $10.33 per share. Thus,
a $600,000 investment would purchase 57,570 Class A Shares. As another example,
for a subscription amount of $1,500,000 in Class A Shares, the sales commission
for the first $500,000 is 7.0%; the discounted sales commission for the next
$500,000 (up to $1,000,000) is 6.0%; and the discounted sales commission for the
remaining $500,000 of the subscription amount is 5.0%. Thus, a $1,500,000
investment would purchase 145,213 Class A Shares.

In the event Orders are combined as permitted in the “Plan of Distribution”
section of the Prospectus and all such Orders are placed through Ameriprise, the
commission payable with respect to any such combined Order will equal the
commission per Class A Share which would have been payable in accordance with
the table set forth above if all purchases had been made by the same investor.
Any reduction in the Sales Commission as a result of such a combination will be
prorated among the individual investors whose Orders have been combined. If an
investor qualifies for a particular volume discount as the result of multiple
purchases, such investor will not be entitled to the discount with respect to
prior purchases. Unless Ameriprise, on behalf of purchasers, indicates that
Orders are to be combined and provide all other requested information, the
Company will not be held responsible for failing to combine Orders properly. As
indicated in the Prospectus, volume discounts for California residents will be
available in accordance with the foregoing table of uniform discount levels.
However, with respect to California residents, no discounts will be allowed to
any group of purchasers, and no subscriptions may be aggregated as part of a
combined order for purposes of determining the dollar amount of Class A Shares
purchased.

The Company expects the Dealer Manager to enter into Selected Dealer Agreements
with other broker-dealers that are members of FINRA, which the Company refers to
as participating broker-dealers, to sell the Shares. Except as provided in the
Selected Dealer Agreements, the Dealer Manager will reallow to the participating
broker-dealers all of the Sales Commissions attributable to such participating
broker-dealers. As set forth in the Prospectus, the Company will not pay any
Sales Commissions in connection with the sale of Shares in the event: (i) the
investor has engaged the services of a registered investment advisor with whom
the investor has agreed to pay a fee for investment advisory services (except
where an investor has a contract for financial planning services with a
registered investment advisor that is also a registered broker dealer, such
contract absent any investment advisory services will not qualify the investor
for a reduction of the Sales Commission described above), or (ii) in the event
the investor is investing in a bank trust account with respect to which the
investor has delegated the decision-making authority for investments made in the
account to a bank trust department. The Company will also offer other discounts
in connection with certain other types of sales, as set forth in the “Plan of
Distribution” section of the Prospectus. The net proceeds to the Company will
not be affected by any such discounts.

The Dealer Manager will also re-allow to Ameriprise out of its dealer manager
fee a marketing fee of up to 1.5% of the full price of each Class A Share
(except for Class A Shares sold pursuant to the DRIP) sold by Ameriprise (the
“Marketing Fee”); provided however, the Company will not pay Ameriprise a
Marketing Fee if the aggregate underwriting compensation to be paid to all
parties in connection with the Offering exceeds the limitations prescribed by
FINRA.



--------------------------------------------------------------------------------

Class T Shares: In consideration for Ameriprise’s execution of this Agreement,
and for the performance of Ameriprise’s obligations hereunder, the Dealer
Manager agrees to pay or cause to be paid to Ameriprise a Selling Commission of
two percent ($0.1966 based on $9.8298 price per share) of the price of each
Class T Share (except for Class T Shares sold pursuant to the DRIP) sold by
Ameriprise.

The Dealer Manager will also re-allow to Ameriprise out of its dealer manager
fee a Marketing Fee of up to 2.0% of the full price of each Class T Share
(except for Class T Shares sold pursuant to the DRIP) sold by Ameriprise;
provided however, the Company will not pay Ameriprise a Marketing Fee if the
aggregate underwriting compensation to be paid to all parties in connection with
the Offering exceeds the limitations prescribed by FINRA.

Further, as an additional Marketing Fee, the Advisor will pay up to
one-half-of-one percent (0.5%) of the gross proceeds from the sale of the Class
T Shares by Ameriprise in the Primary Offering, out of its non-accountable
expense reimbursement.

In addition, the Dealer Manager will receive an annual distribution fee of 1.0%
of the (i) current gross offering price per Class T Share or (ii) if the Company
is no longer offering shares in a public offering, the estimated per share value
of Class T Shares; provided, however, that the amount of the distribution fee to
be reallowed to Ameriprise will not exceed a total of 4.0%.The Dealer Manager
will continue to reallow the ongoing distribution fee to Ameriprise for as long
as Ameriprise remains the broker-dealer of record of the applicable Class T
Shares. Subject to the foregoing, the distribution fee will accrue daily and be
paid monthly.

The Company will cease paying distribution fees with respect to each Class T
Share on the earliest to occur of the following: (i) a listing of shares of
common stock on a national securities exchange; (ii) such Class T Share no
longer being outstanding; (iii) the Dealer Manager’s determination that total
underwriting compensation from all sources, including dealer manager fees,
Selling Commissions, distribution fees and any other underwriting compensation
paid to participating broker dealers with respect to all Class A Shares and
Class T Shares would be in excess of 10.0% of the gross proceeds of the primary
portion of the Offering; or (iv) the end of the month in which the transfer
agent, on behalf of the Company, determines that total underwriting
compensation, including dealer manager fees, Selling Commissions, and
distribution fees with respect to the Class T Shares held by a stockholder
within his or her particular account, would be in excess of 10.0% of the total
gross investment amount at the time of purchase of the primary Class T Shares
held in such account. All Class T Shares will automatically convert into Class A
Shares upon a listing of shares of common stock on a national securities
exchange. With respect to item (iv) above, all of the Class T Shares held in a
stockholder’s account will automatically convert into Class A Shares as of the
last calendar day of the month in which the 10.0% limit on a particular account
was reached.

With respect to the conversion of Class T Shares into Class A Shares, each Class
T Share will convert into an amount of Class A Shares based on the respective
net asset value per share for each class. The Company currently expects that the
conversion will be on a one-for-one basis, as it expects the net asset value per
share of each Class A Share and Class T Share to be the same, except in the
unlikely event that the distribution fees payable by the Company exceed the
amount otherwise available for distribution to holders of Class T Shares in a
particular period (prior to the deduction of the distribution fees), in which
case the excess will be accrued as a reduction to the net asset value per share
of each Class T Share.

No payment of Selling Commissions, Marketing Fee or distribution fees will be
made in respect of Orders (or portions thereof) which are rejected by the
Company. As noted in Section 3(a) above, Ameriprise shall transfer to the
Transfer Agent the total amount debited from such investor accounts for the
purchase of Shares, net of the Selling Commission payable



--------------------------------------------------------------------------------

to Ameriprise. The Marketing Fee will be paid via Automated Clearing House (ACH)
payment initiated by the Dealer Manager on the second business day following the
week in which the dealer manager fee on the applicable Shares sold by Ameriprise
is received by the Dealer Manager. Selling Commissions and the Marketing Fee
will be payable only with respect to transactions lawful in the jurisdictions
where they occur. Purchases of Shares by the Company, Ameriprise or its or their
respective affiliates or any of their respective directors, trustees, officers
and employees shall be net of commissions. Ameriprise affirms that the Dealer
Manager’s liability for Selling Commissions and the Marketing Fee payable is
limited solely to the proceeds of commissions and the dealer manager fee,
respectively, receivable from the Company, and Ameriprise hereby waives any and
all rights to receive payment of Selling Commissions and the Marketing Fee due
until such time as the Dealer Manager is in receipt of the commission and dealer
manager fee, respectively, from the Company.

No selling commissions, Marketing Fee or distribution fees shall be paid to
Ameriprise for purchases made by an investor pursuant to the DRIP.

The Advisor will pay or cause to be paid to Ameriprise, the amount of any bona
fide, itemized, separately invoiced due diligence expenses consistent with the
language in the Prospectus and applicable regulations and FINRA rules.

Except for offers and sales of Shares to the Company’s officers and directors,
to officers and affiliates of the Advisor, to or through registered investment
advisers or a bank acting as a trustee or fiduciary, through the friends and
family program or any other arrangements described in the “Plan of Distribution”
section of the Prospectus, the Company represents that neither it nor any of its
affiliates have offered or sold, and agrees that, through the Termination Date,
the Company will not offer or sell any Shares otherwise than through the Dealer
Manager as provided in the Dealer Manager Agreement, Ameriprise as herein
provided, and the selected dealers other than Ameriprise as provided in the
Selected Dealer Agreements.

5. The following provision shall be added to the end of Section 7 of the
Selected Dealer Agreement, as Section 7(j).

(j) Information on Share Classes. The Company has applied for a private letter
ruling (“PLR”) from the IRS concluding that the differences in the dividends
distributed to holders of Class A Shares and Class T Shares due to the class
specific fee allocations, as described in the PLR, will not cause such dividends
to be preferential dividends. Promptly upon receipt of the PLR from the IRS, the
Company will provide a copy of the PLR to Ameriprise. The Company has received
the favorable opinion of Greenberg Traurig, LLP, counsel to the Company, dated
as of the date hereof or as of each Documented Closing Date, as applicable, and
addressed to Ameriprise, to the effect that the difference in dividends
distributed to the holders of Class A Shares and the holders of Class T Shares,
as described in the Prospectus, will not cause such dividends to be deemed
preferential dividends within the meaning of Section 562 of the Code and the
Treasury Regulations thereunder. The Issuer Entities shall provide Ameriprise
with an update at such time as the total Selling Commissions and distribution
fees for the sale and servicing of Class T Shares for the sale to any single
purchaser reach their cap. The Issuer Entities shall make a report available to
Ameriprise with such information upon written request throughout the Offering.

6. General

A. All capitalized terms used herein but not defined shall have the meaning
ascribed to such terms in the Selected Dealer Agreement unless otherwise set
forth in this Amendment.

B. Except as otherwise expressly amended by this Amendment, all of the
provisions of the Selected Dealer Agreement shall continue in full force and
effect in accordance with the terms and conditions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto executed this Amendment as of
the date first above written.

 

INDUSTRIAL PROPERTY TRUST INC. By:   /s/ THOMAS G. MCGONAGLE Name:   Thomas G.
McGonagle Title:   Chief Financial Officer

 

DIVIDEND CAPITAL SECURITIES LLC By:   /s/ CHARLES MURRAY Name:   Charles Murray
Title:   President

 

INDUSTRIAL PROPERTY ADVISORS LLC By:   /s/ EVAN H. ZUCKER Name:   Evan H. Zucker
Title:   Manager

 

INDUSTRIAL PROPERTY ADVISORS GROUP LLC By:   /s/ EVAN H. ZUCKER Name:   Evan H.
Zucker Title:   Manager

 

AMERIPRISE FINANCIAL SERVICES, INC. By:   /s/ FRANK A. MCCARTHY Name:   Frank A.
McCarthy Title:   Senior Vice President and General Manager